Fee application dated March 27, 1992, submitted by the Special Master in this action approved, and payment shall be made to “Thomas H. Jackson, Special Master” in the total amount of $105,824.85. It is further ordered that the participating jurisdictions shall bear these costs equally, with each jurisdiction which is a party or which has a pending application to intervene at the date of this order contributing an equal share. It is further ordered that each such jurisdiction may make payment either to the firm of Dickstein, Shapiro & Morin, as coordinating counsel for this purpose, or may make payment directly or via separate counsel to the Special Master. It is further ordered that payment of fees, costs, and expenses pursuant to this order shall be due within 45 days from the date hereof.